Title: From George Washington to William Heath, 3 March 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Morehouses 3d March 1781
                  
                  I beleive I forgot to inform you that I had ordered down six Companies of the York line to West point.  They are intended to make up in some measure the deficiency occasioned by the detachment.  I am Dear Sir yr most obt Servt
                  
                     Go: Washington
                  
               